 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDBeverly Enterprises-Hawaii,Inc. d/b/a Hale NaniHealth CenterandCollective Bargaining Orga-nization of the Hawaii Nurses Association. Case37-CA-234910 April 1986DECISION AND ORDERBy CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND STEPHENSUpon a charge filed by the Union 31 July 1985,theGeneral Counsel of the National Labor Rela-tionsBoard issued a complaint 12 September 1985,as amended 22 October 1985 and 4 November1985, against the Company, the Respondent,alleg-ing that it has violated Section 8(a)(5) and (1) ofthe National Labor Relations Act.The amended complaint alleges that on 17 May1985, following a Board election in Case 37-RC-2811, the Union was certified as the exclusive col-lective-bargaining representative of the Company'semployees in the unit found appropriate. (Officialnotice is taken of the "record" in the representationproceeding as defined in the Board's Rules andRegulations, Secs. 102.68 and 102.69(g), amendedSept. 9, 1981, 46 Fed.Reg. 45922 (1981);FrontierHotel, 265NLRB 343 (1982).) The amended com-plaint further alleges that since 30 July 1985, theCompany has refused to bargain with the Union.On 27 September 1985 and 13 November 1985 theCompany filed its answers admitting in part anddenying in part the allegations in the amendedcomplaint.On 24 January 1986 the General Counsel filed aMotion for Summary Judgment. On 28 January1986 the Board issued an order transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. TheCompany filed a response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answersto the amended complaint, theCompany denies its refusal to recognize and bar-gain with the Union as the exclusive collective-bar-gaining representative of its employees in a unit oflicensed practical nurses and registered nurses, andattacks the Union's certification in the underlyingrepresentation proceeding. The Companymaintainsthat all the licensed practical nurses and registerednurses arestatutory supervisors,and that theUnited Public Workers, Local 646 claims to repre-sent the licensed practical nurses. The GeneralCounsel argues that all material issues were, orshould have been, raised in the underlying repre-sentation proceeding.We agree with the GeneralCounsel.The record, including the record in Case 37-RC-281 1, reveals that an election was held 10 May1985 pursuant to a stipulated election agreement.The tally of ballots shows that, of approximately 29eligible voters, 22 cast ballots for and 5 cast ballotsagainst theUnion.Therewas one challengedballot, insufficient in number to affect the results ofthe election. No objections to the election or con-duct affecting the election were filed. On 17 May1985 the Union was certified as the exclusive col-lective-bargaining representative of the Company'semployees in the stipulated unit.On 6 June 1985 the Union requested by letterthat the Company recognize and bargain with itpursuant to the certification issued in Case 37-RC-2811. Since 30 July 1985, the Company has refusedto bargain.It is well settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburghGlass Co. v. NLRB,313 U.S. 146, 162(1941); Secs. 102.67(f) and 102.69(c) of the Board'sRules and Regulations.1All issues raised by the Company were or couldhave been litigated in the prior representation pro-ceeding. The Company does not offer to adduce ata hearing any newly discovered and previously un-available evidence, nor does it allege any specialcircumstances that would require the Board to re-examine the decision made in the representationproceeding.We therefore find that the Companyhas not raised any issue that is properly litigable inthis unfair labor practice proceeding. Accordinglywe grant the Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Company, a California corporation, pro-vides nursing home care at its facility in Honolulu,Hawaii, where during calendar year 1984 it derivedgross revenues in excess of $1 million, and pur-chased and received goods and materials valued inexcess of $50,000 directly from points outside the'Regarding the Respondent's claim that United Public Workers, Local646, represents the licensed practical nurses, we note that it is undisputedthat Local 646 was notified of the election proceeding and chose not toparticipate279 NLRB No. 31 HALE NANI HEALTH CENTERState of Hawaii. We find that the Company is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act and that theUnion is a labor organization within the meaning ofSection 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. The CertificationFollowing the election held 10 May 1985 theUnion was certified 17 May 1985 as the collective-bargaining representative of the employees in thefollowing appropriate unit:Including all full-time and regular part-timeregistered nurses and licensed practical nurses.Excluding managerial and confidential employ-ees, guards and supervisors as defined in theAct.The Unioncontinues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince 6 June 1985 the Union has requested theCompany to bargain, and since 30 July 1985 theCompany has refused.We find that this refusalconstitutes an unlawful refusal to bargain in viola-tion of Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after 30 July 1985 to bargainwith the Union as the exclusive collective-bargain-ing representative of employees in the appropriateunit, the Company has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datetheRespondent begins to bargain in good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).243ORDERThe National Labor Relations Board orders thattheRespondent, Beverly Enterprises-Hawaii, Inc.d/b/a Hale Nani Health Center, Honolulu, Hawaii,its officers, agents, successors,and assigns, shall1.Cease and desist from(a)Refusing to bargain with CollectiveBargain-ing Organization of the Hawaii Nurses Associationas the exclusive bargaining representative of theemployees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:Including all full-time and regular part-timeregistered nurses and licensed practicalnurses.Excluding managerial and confidential employ-ees, guards and supervisors as defined in theAct.(b)Post at its facility in Honolulu, Hawaii,copies of the attached notice marked "Appendix."2Copies of the notice, on forms provided by the Re-gionalDirector for Region 20, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.2 If this Order is enforcedby a judgmentof a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board"shall read"Posted Pursuantto a Judgment ofthe United States Court of AppealsEnforcingan Order ofthe NationalLabor Relations Board " 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with CollectiveBargainingOrganization of the Hawaii Nurses As-sociation as the exclusive representative of the em-ployees in the bargaining unit.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, onrequest, bargain withtheUnionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:Including all full-time and regular part-timeregisterednursesand licensed practical nurses.Excluding managerial and confidential employ-ees, guards and supervisors as defined in theAct.BEVERLY ENTERPRISES-HAWAII, INC.D/B/A HALENANI HEALTH CENTER